                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


       KYLE MAURICE PARKS,                       )
                                                 )
                   Movant,                       )
                                                 )
             vs.                                 )          Case No. 4:18-cv-01923-JAR
                                                 )
       UNITED STATES OF AMERICA,                 )
                                                 )
                   Respondent.                   )
                                                 )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on Movant Kyle Maurice Parks’s “Motion to Request

Recusal.” (Doc. 100.) Movant alleges bias on the part of the undersigned. (Id.)

       District Judges should recuse themselves in cases where their impartiality might reasonably

be questioned. 28 U.S.C. § 455(a). Movant asserts that bias can be inferred from this Court’s past

rulings and the number of the pending motions yet to be ruled on.

       The Court has reviewed Movant’s assertions and finds that there is no basis for recusal.

Judges have an obligation not to recuse themselves when there is no basis for doing so. The Court

will continue to consider and rule on Movant’s motions in its ordinary course.

       Accordingly,

       IT IS HEREBY ORDERED that Movant Kyle Maurice Parks’s “Motion to Request

Recusal” (Doc. 100), is DENIED.

       Dated this 31st day of January, 2020.

                                                 ________________________________
                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE
